Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Election was made without traverse in the reply filed on 2/8/2022.  Applicant has elected Invention Group II, corresponding to claims 1-14. Invention Group I, corresponding to 15-18, is withdrawn from further consideration.
	
Specification
The specification submitted 5/21/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 5/21/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2020, 9/15/2020, and 10/27/2021 have been considered by the examiner.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Otsu (US # 20200127006).

Regarding Claim 1, Otsu teaches a memory device (see the fourth exemplary structure disclosed starting at Fig. 52 and corresponding text starting at [0256]) comprising: 
a stacked structure having a cell region (100) and a slimming region (200); 
a plurality of vertical channel structures (58) each including memory cells (shown in more detail in Figs. 13) and vertically passing through the stacked structure in the cell region (see Fig. 70); and 
a plurality of support structures (422) each having a structure of each of the vertical channel structures and vertically passing through the stacked structure in the slimming region (see Fig. 70), 
wherein the plurality of support structures have different heights depending on a shape of the stacked structure in the slimming region (see Fig. 70).

Regarding Claim 2, Otsu teaches the memory device according to claim 1, wherein the stacked structure comprises first (132) and second (146) material layers alternately stacked on a base (8).

Regarding Claim 3, Otsu teaches the memory device according to claim 2, wherein the base comprises at least one of a semiconductor substrate ([0092]), a peripheral circuit (400), and a source structure (118), wherein the first material layer comprises an insulating layer (132), and wherein the second material layer (146) comprises a conductive layer.

Regarding Claim 4, Otsu teaches the memory device according to claim 1, wherein the stacked structure formed in the slimming region has a stepped structure (shown).

Regarding Claim 9, Otsu teaches the memory device according to claim 1, wherein the support structures have different heights depending on a height of the stacked structure (see Fig. 70 showing this height relationship).

Regarding Claim 10, Otsu teaches a memory device comprising: 
a first stacked structure (corresponds to layers 132) defining a cell region (100) and a slimming region (200); 
a second stacked structure (corresponds to layers 232) defining the cell region and the slimming region, wherein the second stacked structure is stacked on the first stacked structure; 
a plurality of vertical channel structures (58) passing through the first and the second stacked structures in the cell region (see Figs. 69 or 70); and 

wherein the plurality of support structures have different heights depending on shapes of the first and the second stacked structures formed in the slimming region (the height relationship is evident in the drawings).

Regarding Claim 11, Otsu teaches the memory device according to claim 10, wherein the first stacked structure comprises first (132) and second (146) material layers alternately stacked on a base (8), and wherein the second stacked structure comprises third (232) and fourth (246) material layers alternately stacked on the first stacked structure.

Regarding Claim 12, Otsu teaches the memory device according to claim 11, wherein, in the slimming region, the third and the fourth material layers are paired to form a stepped shape, and the first and the second material layers are paired to form a stepped shape (see Fig. 70).

Regarding Claim 13, Otsu teaches the memory device according to claim 10, wherein the plurality of support structures have different heights depending on heights of the first and the second stacked structures formed in the slimming region (the height relationship is evident in the drawings).

Regarding Claim 14, Otsu teaches the memory device according to claim 13, wherein a height of a support structure (422) is a length of the support structure from a bottom of the support structure to a top of the support structure (shown as recited).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu (US # 20200127006) in view of Susuki (US # 20180342531).

Regarding Claim 5, although Otsu discloses much of the claimed invention, it does not explicitly teach the memory device according to claim 1, wherein each of the support structures comprises a memory layer, a channel layer, and a vertical insulating layer that are sequentially formed along an inner surface of a vertical hole vertically passing through the stacked structure.



For example, Susuki teaches a similar memory device wherein each of the support structures comprises a memory layer (50), a channel layer (60), and a vertical insulating layer (62) that are sequentially formed along an inner surface of a vertical hole (19) vertically passing through a stacked structure (see the stack of WL layers; e.g. see Fig. 18A).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the support structure, taught in Otsu, as suggested by Susuki. Specifically, the modification suggested by Susuki would be to employ a dummy channel structure: i.e. each of the support structures comprises a memory layer, a channel layer, and a vertical insulating layer that are sequentially formed along an inner surface of a vertical hole vertically passing through the stacked structure. The rationale for this modification is that dummy channel structures provides matching thermal expansion coefficients for easier thermal management during manufacturing and also the matching materials relieves the burden of masking while the functional channels are formed. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of dummy channel structures are well known in the art (see MPEP 2144.01). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use channel structure materials in a support structure since it has been held by the courts that In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).


Regarding Claim 6, Otsu teaches the memory device according to claim 5, wherein the memory layer comprises a blocking layer (52), a trap layer (54), and a tunnel insulating layer (56) that are sequentially formed in a hollow cylindrical shape along the inner surface of the vertical hole (shown especially in Fig. 9B).

Regarding Claim 7, Otsu teaches the memory device according to claim 6, 
wherein each of the blocking layer and the tunnel insulating layer is formed of an insulating layer ([0158]), and 
wherein the trap layer is formed of material capable of trapping charges ([0159]).

Regarding Claim 8, Otsu teaches the memory device according to claim 5, wherein the channel layer comprises a poly-silicon layer ([0161]) formed in a hollow cylindrical shape along an inner surface of the memory layer.
Susuki teaches, according to the obvious combination of claim 5, a device wherein the vertical insulating layer comprises an insulating layer (62) formed in a cylindrical shape inside the channel layer (see top-down view of Fig. 13B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475. The examiner can normally be reached normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899